NUMBER 13-18-00656-CV

                                COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                 IN RE EDNA CHAPA


                        On Petition for Writ of Mandamus.


                                         ORDER

    Before Chief Justice Valdez and Justices Longoria and Hinojosa
                           Order Per Curiam

       Relator Edna Chapa filed a petition for writ of mandamus in the above cause on

November 29, 2018. Through this original proceeding, relator seeks to compel the trial

court to issue a ruling on her petition to enforce a final decree of divorce. The Court

requests that the real party in interest, David Chapa, or any others whose interest would

be directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                  PER CURIAM

Delivered and filed the
30th day of November, 2018.




                              2